Citation Nr: 1543772	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to September 2008.  He also had additional reserve service. 

This matter comes before the Board on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied service connection for gastroenteritis and for a bilateral hip condition.  During the course of the appeal the RO granted service connection for a right hip condition but has continued the denial of service connection for a left hip condition.

The issues on appeal have been remanded several times to the Agency of Original Jurisdiction (AOJ) for additional development, most recently in April 2014.  The development actions required by that remand have been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDINGS OF FACT

1.  A diagnosed disorder of the left hip has not been shown during the course of the claim. 

2.  The most probative evidence indicates the Veteran's current gastrointestinal diagnoses are not related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



2.  The requirements to establish entitlement to service connection for a gastrointestinal disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The Veteran in this case received fully-compliant VCAA notice in October 2008, and he had ample opportunity to   respond prior to the January 2009 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records, private treatment records, VA treatment records and VA examination reports.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.  The Veteran was advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.

The Board also notes that actions requested in the prior remands have been undertaken.  As requested, VA medical records were obtained and the Veteran    was afforded a VA examination with an opinion provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service connection for left hip disorder

In his claim for service connection the Veteran asserted his hip problem began in service in 2006.

Treatment records associated with service treatment records (STRs) include an     X-ray of the pelvis at Hattiesburg Clinic in November 2006 that was performed due to complaint of hip pain; the study showed mild degenerative changes in both hips and the sacroiliac (SI) joints were normal.  The Veteran subsequently presented to Hattiesburg Clinic in August 2007 complaining of left hip pain, pointing to the SI joint; the clinical impression was left-greater-than-right SI joint dysfunction but    X-ray of the pelvis at that time was reported as negative by the radiologist.  However, in a treatment report in September 2007 it was stated that the AP      pelvis and frogleg X-rays on August 1, 2007 showed some mild degenerative changes in his hip, although which hip was involved was not specified.

STRs also include a Line of Duty (LOD) determination dated in September 2008 that cites an accident in January 2008 at Camp Shelby, Mississippi in which the Veteran had a twisting fall onto his right hip; the LOD refers to lumbar strain and sacroiliac joint dysfunction.  In a September 2008 Annual Medical Certificate the reviewer noted complaint of bilateral hip pain due to trauma, citing the LOD.

The Veteran was discharged from active service in September 2008.

The Veteran had a VA general medical examination in November 2008 in which he reported bilateral back pain since having a twisting injury in service; he complained of continued bilateral hip pain.  Examination showed the Veteran to walk with a slight limp favoring the right hip.  Range of motion (ROM) testing of the hips was performed without discomfort or difficulty.  Current X-ray of the hips was negative.  The examiner's diagnosis was no objective findings of a bilateral hip condition despite subjective complaints.

 The Veteran had VA neurological examinations in July 2010 and September 2010 in which his gait, posture, coordination and lower extremity strength were categorized as normal.

In October 2012 the Veteran was treated at the Northwest Florida Community Hospital ER for left hip pain.  The Veteran reported he had recently done a lot of walking and had developed left hip pain, which seemed to resolve with ice and heat.  Computed tomography (CT) scan of the pelvis showed two small sclerotic foci in the right iliac bone likely reflecting bone islands. 
  
The Veteran had a VA compensation and pension (C&P) examination in January 2013 in which his gait and posture were normal and the hip joints were noted to be normal on examination.  The examiner noted previous X-rays that had shown mild bilateral hip degenerative joint disease (DJD) in November 2006 and reportedly August 2007 but negative X-ray in November 2008.  The examiner stated that medical literature shows degenerative changes occur between 40-60 years; in this case the X-rays showing DJD in the bilateral hips in 2006 and 2007 had occurred at the same time as the diagnosis of lumbar degenerative disc disease (DDD), which negates the subsequent normal X-ray in November 2008.  

Pursuant to the Board's remand, the Veteran had a VA examination of the hips in June 2014.  The examiner noted that X-rays of the hips in November 2006 had shown mild degenerative joint disease but subsequent X-rays in August 2007, November 2008 and June 2014 had been normal.  The examiner was unable to find a current acute or chronic SI joint disorder on examination, and the left hip was grossly normal on examination.  The examiner noted the Veteran had no complaints concerning the left hip at the time of the examination.  The examiner diagnosed right groin strain (as part and parcel of his claim for service connection for right hip disability) but announced no diagnosis for the left hip.  Based on this examination report the AOJ granted service connection for right hip disability but continued the denial of service connection for a left hip disability.

The evidence of record shows the Veteran to have been treated during service on one occasion for left hip pain, and to have been shown on X-ray during service as having mild degenerative changes in the hip.  Since discharge from service he was treated on one occasion (in October 2012) for complaint of left hip pain.  However, there is no medical evidence of any diagnosed left hip disorder since discharge from service in September 2008.  Treatment records since discharge from service show that the Veteran's left hip, to include X-rays, has consistently shown no abnormality on examination.  

"Congress specifically limits entitlement to service-connected disease or injury   where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran has reported left hip pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West,   13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

While the 2013 VA examiner suggested that the 2008 X-ray was negated by the positive X-rays in 2006 and August 2007, the Board notes that the 2007 X-ray      was interpreted as normal by the radiologist, and the statement during treatment concerning DJD did not identify which hip was involved.  The Board finds more probative the opinion of the June 2014 examiner, who reviewed the entire claims file, all X-ray reports, and the results of June 2014 hip X-rays in concluding the Veteran does not suffer from DJD in his left hip and has no current left hip disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302- 04 (2008).

Given the absence of any diagnosed left hip disorder since discharge from service, the Board finds the Veteran has not shown a current disability during the course of the claim, and service connection for a left hip disability is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Service connection for a gastrointestinal disorder

In his claim for service connection the Veteran asserted that gastroenteritis began in service in 2005.

STRs include a March 2005 treatment note in which the Veteran reported having    had colitis in January-February 2004 (prior to service) that had since resolved.       The Veteran had an ultrasound of the abdomen in July 2007 due to complaint of abdominal pain, but the ultrasound revealed no gastrointestinal abnormalities.  There is otherwise no documentation in STRs of treatment for digestive complaints during active service.  The Veteran had a medical examination in April 2008; in the self-reported Report of Medical History the Veteran denied digestive complaints, although he reported having had gastrointestinal cramping and bleeding for which he received emergency treatment in February 2004 (prior to service); the corresponding Report of Medical Examination characterized the abdomen as "abnormal" due to inguinal hernia (right inguinal hernia repair was subsequently performed in May 2008 and he was noted to be doing well on follow-up in June 2008). [The Veteran is already service connected for that hernia.]

The Veteran had a VA general medical examination in November 2008 in which he reported having been hospitalized in February 2004 (i.e., prior to service) for gastrointestinal bleeding secondary to nonsteroidal medications.  The Veteran recalled having developed some stomach pain one or two years earlier (i.e., in 2006-2007) and having been told that he had gastroenteritis, which was due to an uptake of food and hard liquor.  The Veteran reported he currently avoided hard liquor and was asymptomatic.  Clinical examination showed normal bowel sounds.  The examiner's diagnosis was gastroenteritis, resolved without clinical sequelae.

The Veteran presented to Flowers Hospital emergency room (ER) in March 2009 complaining of epigastric distress.  The clinical impression was gastroesophageal reflux disease (GERD).

In April 2009 the Veteran had an esophagoduodenoscopy (EGD) and colonoscopy at Gulf Coast Medical Center.  The Veteran's fact sheet was negative for gastritis but positive for hemorrhoids, diverticulosis, hiatal hernia, Barrett's esophagus and polyps.  The Veteran was noted to be on a diet that included anti-reflux precautions. 

In October 2012 the Veteran was treated at the Northwest Florida Community Hospital ER for diverticulosis.  CT scan of the hip showed no bowel obstruction and no focal inflammatory process; the impression was mild diverticulosis but no evidence of diverticulitis.  

The Veteran had a VA compensation and pension (C&P) examination in January 2013, performed by a physician.  Examination of the abdomen was essentially normal, and upper gastrointestinal (UGI) series revealed no identified pathology.  The examiner stated that the post-service diagnoses of GERD, hiatal hernia and Barrett's esophagus are not likely related to the personal history of gastroenteritis during service, which is a transient infectious condition that resolves with or without medication.

In a VA outpatient treatment note dated in August 2012 the Veteran admitted to eating prior to retiring at night, with consequent feeling of reflux in the throat at night; however, he denied current/clinically significant weight loss, choking or trouble swallowing, diarrhea or constipation.  During subsequent periodic outpatient treatment notes through August 2013 the Veteran was noted to have medical conditions including Barrett's esophagus, diverticulosis, GERD, hiatal hernia and personal  history of colonic polyps, but during each visit the Veteran specifically denied current/clinically significant dyspepsia, weight loss, choking or trouble swallowing, diarrhea or constipation.

Treatment notes by the VA cardiology clinic in May 2013 and January 2014 refer to the Veteran's history of hiatal hernia, Barrett's esophagus and GERD.  Thus, the Veteran is shown to have clinical diagnoses of several digestive disorders, and the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran reports on appeal that he was treated for gastroenteritis in service.  Although such treatment is not documented in STRs, the Veteran is considered to be competent to report symptoms and treatment during service.  However, as a lay person, he is not competent to opine on matters requiring medical expertise, such as the diagnosis of gastrointestinal symptoms or whether current gastrointestinal disabilities are related to complaints in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Rather, competent medical evidence is necessary to support the claim.

In this case, the VA examiner in January 2013 stated an opinion that the Veteran's post-service diagnoses are not likely related to the personal history of gastroenteritis during service.  The examiner's opinion was based on review of the claims file and examination results of the Veteran, and provided a rationale for the opinion; thus, it is entitled to probative weight.  See Nieves-Rodriguez, supra.  The opinion expressed by the VA examiner is not controverted by any other medical opinion    of record.

In presenting his claim for service connection the Veteran has expressed his personal belief that his current disability is related to service.  However, the etiology of a digestive disorder is necessarily multi-factorial and is accordingly       a complex medical question that is not within the Veteran's competence as a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the opinion of the VA examiner to be significantly more probative than the lay opinion of the Veteran.

In sum, the probative and uncontroverted medical opinion of record shows the Veteran's current gastrointestinal disorder was not incurred in or otherwise related to service.  Accordingly, service connection must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a left hip disorder is denied.

Service connection for a gastrointestinal disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


